EXHIBIT 10.1

 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of June 29, 2011 (the “Effective Date”), by and between (i) SILICON VALLEY
BANK, a California corporation with a loan production office located at 275
Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and GTT-EMEA,
LTD., a private limited liability company incorporated and registered in England
and Wales with offices located at 5th Floor, Morley House, 26 Holborn Viaduct,
London EC1A 2AT (“EMEA”) PACKETEXCHANGE (IRELAND) LIMITED., a company
incorporated and existing under the laws of Ireland with registered number
373202, and whose registered address is 24-26 City Quay, Dublin 2 Ireland
(“PEIRL”) and PACKETEXCHANGE (EUROPE) LIMITED., a private limited company
incorporated and registered in England and Wales under company number 05164474
(“PELTD”,  and together with EMEA and PEIRL, individually and collectively,
jointly and severally, the “Borrower”), provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank.
 
This Agreement amends and restates in its entirety a certain Loan and Security
Agreement, dated as of September 30, 2010 by and among EMEA, GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”) and WBS CONNECT, LLC, a Colorado
limited liability company (“WBS”) with offices located at 8400 E. Crescent
Parkway, Suite 600, Greenwood Village, Colorado 80111 (the “Original Loan
Agreement”), as amended by a certain Joinder and First Loan Modification
Agreement, by and among Borrower, GTTI, GTTA, WBS, PACKETEXCHANGE (USA), INC., a
Delaware corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation
(“PEINC”), dated as of June 6, 2011 (the “First Loan Modification Agreement”,
and together with the Original Loan Agreement, the “Prior Loan Agreement”). The
parties agree as follows:
 
1           ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP, as
applicable.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.
 
2           LOAN AND TERMS OF PAYMENT
 
2.1           Promise to Pay.  Borrower hereby unconditionally, jointly and
severally, promises to pay Bank the outstanding principal amount of all Credit
Extensions and accrued and unpaid interest thereon as and when due in accordance
with this Agreement.
 
2.1.1           Revolving Advances.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement and to the deduction of Reserves, Bank shall make Advances not
exceeding the Availability Amount.  Amounts borrowed under the Revolving Line
may be repaid, and prior to the Revolving Line Maturity Date, reborrowed,
subject to the applicable terms and conditions precedent herein.
 
(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
 
2.1.2           Letters of Credit Sublimit.
 
(a)           As part of the Revolving Line and subject to the deduction of
Reserves, Bank shall issue or have issued Letters of Credit denominated in
Dollars or a Foreign Currency for Borrower’s account.  The aggregate Dollar
Equivalent amount utilized for the issuance of Letters of Credit shall at all
times reduce the amount otherwise available for Advances under the Revolving
Line.  The aggregate Dollar Equivalent of the face amount of outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) may not exceed the lesser of (A) One Million Five Hundred
Thousand Dollars ($1,500,000), minus (i) the sum of all amounts used for Cash
Management Services, and minus (ii) the FX Reduction Amount, or (B) the lesser
of Revolving Line or the Borrowing Base, minus (i) the sum of all outstanding
principal amounts of any Advances (including any amounts used for Cash
Management Services), and minus (ii) the FX Reduction Amount.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to (i) 105% if the Letter of Credit is denominated in U.S. Dollars, or
(ii) 110% if the Letter of Credit is denominated in a currency other than U.S.
Dollars, of the Dollar Equivalent of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to such Letters of Credit.  All Letters of
Credit shall be in form and substance acceptable to Bank in its sole discretion
and shall be subject to the terms and conditions of Bank’s standard Application
and Letter of Credit Agreement (the “Letter of Credit Application”).  Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Bank may reasonably request.  Borrower further agrees to be bound by
the regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.
 
(c)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
 
(d)           Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency.  If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).
 
(e)           To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of
Credit.  The amount of the Letter of Credit Reserve may be adjusted by Bank from
time to time to account for fluctuations in the exchange rate.  The availability
of funds under the Revolving Line shall be reduced by the amount of such Letter
of Credit Reserve for as long as such Letter of Credit remains outstanding.
 
2.1.3           Foreign Exchange Sublimit.  As part of the Revolving Line and
subject to the deduction of Reserves, Borrower may enter into foreign exchange
contracts with Bank under which Borrower commits to purchase from or sell to
Bank a specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”).  FX Forward Contracts shall have a
Settlement Date of at least one (1) FX Business Day after the contract
date.  The aggregate amount of FX Forward Contracts at any one time may not
exceed ten (10) times the lesser of (A) One Million Five Hundred Thousand
Dollars ($1,500,000), minus (i) the sum of all amounts used for Cash Management
Services, and minus (ii) the Dollar Equivalent of the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), or (B) the lesser of Revolving Line or
the Borrowing Base, minus (i) the sum of all outstanding principal amounts of
any Advances (including any amounts used for Cash Management Services), and
minus (ii) the Dollar Equivalent of the face amount of any outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve).  The amount otherwise available for Credit Extensions under the
Revolving Line shall be reduced by an amount equal to ten percent (10%) of each
outstanding FX Forward Contract (the “FX Reduction Amount”).  Any amounts needed
to fully reimburse Bank for any amounts not paid by Borrower in connection with
FX Forward Contracts will be treated as Advances under the Revolving Line and
will accrue interest at the interest rate applicable to Advances.
 
2.1.4           Cash Management Services Sublimit.  Borrower may use the
Revolving Line for Bank’s cash management services, which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in Bank’s various cash management services agreements
(collectively, the “Cash Management Services”), in an aggregate amount not to
exceed the lesser of (A) One Million Five Hundred Thousand Dollars ($1,500,000),
minus (i) the Dollar Equivalent of the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve), and minus (ii) the FX Reduction Amount, or (B) the lesser of
Revolving Line or the Borrowing Base, minus (i) the sum of all outstanding
principal amounts of any Advances, minus (ii) the Dollar Equivalent of the face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve), and minus (iii) the
 
 
-2-

--------------------------------------------------------------------------------

 
FX Reduction Amount.  Any amounts Bank pays on behalf of Borrower for any Cash
Management Services will be treated as Advances under the Revolving Line and
will accrue interest at the interest rate applicable to Advances.
 
2.1.5           Term Loan.
 
(a)           Repayment.  Borrower is obligated to the Bank for the Term Loan
2011 (as defined in the Prior Loan Agreement and defined herein as the “Term
Loan”), made by Bank to Borrower pursuant to the Prior Loan Agreement.  Borrower
acknowledges that, as of the Effective Date, the outstanding principal amount of
the Term Loan is $2,000,000.  Borrower acknowledges there is no additional
availability under the Term Loan, and no amount of the Term Loan may be
reborrowed.  Borrower shall repay the Term Loan (i) in sixty (60) equal
installments of principal, based on a sixty (60) month amortization schedule,
plus (ii) monthly payments of accrued interest (each such payment being a “Term
Loan Payment”).  Beginning on the first Payment Date following the Funding Date
each Term Loan Payment shall be payable on each successive Payment
Date.  Borrower’s final Term Loan Payment, due on the Term Loan Maturity Date,
shall include all outstanding principal and accrued and unpaid interest under
the Term Loan.  Once repaid, the Term Loan may not be reborrowed.
 
(b)           Prepayment.  The Term Loan may be prepaid, in whole or in part
prior to the Term Loan Maturity Date by Borrower, effective three (3) Business
Days after written notice of such prepayment is given to Bank.  Notwithstanding
any such prepayment, Bank’s lien and security interest in the Collateral shall
continue until Borrower fully satisfies its Obligations (other than inchoate
indemnity obligations).  If such prepayment is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a prepayment premium in an amount equal to (i) if such
prepayment occurs after the Effective Date but prior to the First Anniversary,
two percent (2.00%) of the principal amount of the Term Loan Amount; (ii) if
such prepayment occurs on or after the First Anniversary but prior to the Second
Anniversary, one and one-half percent (1.50%) of the Term Loan Amount; (iii) if
such prepayment occurs on or after the Second Anniversary but prior to the Third
Anniversary, one percent (1.00%) of the Term Loan Amount; and (iv) if such
prepayment occurs on or after the Third Anniversary, zero percent (0.00%);
provided that no prepayment premium shall be charged if the Term Loan is
replaced with a new facility from Bank or another division of Silicon Valley
Bank.  Upon payment in full of the Obligations (other than inchoate indemnity
obligations) and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall terminate and release its liens and security interests in
the Collateral and all rights therein shall revert to Borrower.
 
2.2           Overadvances.  If, at any time, the sum of (a) the outstanding
principal amount of any Advances (including any amounts used for Cash Management
Services); plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve); plus (c) the FX Reduction Amount exceeds the lesser of either the
Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such
Overadvance.  Without limiting Borrower’s obligation to repay Bank any amount of
the Overadvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at the Default Rate.
 
2.3           Payment of Interest on the Credit Extensions.
 
(a)           Interest Rate.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two percent (2.00%); provided, however,
during a Performance Pricing Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus one percent (1.00%).  Such interest shall in any event be
payable monthly, in arrears, in accordance with Section 2.3(f) below.
 
(ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan  shall accrue interest at a floating per annum
rate equal to the Prime Rate plus three and three-quarters percent (3.75%)
provided, however, during a Performance Pricing Period, the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the Prime Rate plus two and three-quarters percent (2.75%), which
interest shall in any event be payable monthly.
 
(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the
 
 
-3-

--------------------------------------------------------------------------------

 
rate that is otherwise applicable thereto (the “Default Rate”) unless Bank
otherwise elects from time to time in its sole discretion to impose a smaller
increase.  Fees and expenses which are required to be paid by Borrower pursuant
to the Loan Documents (including, without limitation, Bank Expenses) but are not
paid when due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.  Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
 
(c)           Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
 
(d)           Computation; 360-Day Year.  In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.  Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
 
(e)           Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due.  These debits shall
not constitute a set-off.  Bank will first debit the Designated Deposit Account
and will debit alternate accounts in the event Designated Deposit Account
balances are insufficient to satisfy the amounts Borrower owes Bank when
due.  Bank will notify Borrower when alternate accounts are debited.
 
(f)           Payment; Interest Computation.  Unless otherwise provided,
interest is payable monthly on the last calendar day of each month.  In
computing interest on the Obligations, all Payments received after 3:00 p.m.
Eastern time on any day shall be deemed received on the next Business Day.  Bank
shall not, however, be required to credit Borrower’s account for the amount of
any item of payment which is unsatisfactory to Bank in its good faith business
judgment, and Bank may charge Borrower’s Designated Deposit Account for the
amount of any item of payment which is returned to Bank unpaid.
 
2.4           Fees.  Borrower shall pay to Bank:
 
(a)           Revolving Line Commitment Fee.  A fully earned, non refundable
Revolving Line commitment fee of Two Thousand Five Hundred Dollars ($2,500),
payable on the Effective Date;
 
(b)           Term Loan Commitment Fee.  A fully earned, non refundable Term
Loan commitment fee of Seven Thousand Five Hundred Dollars ($7,500), payable on
the Effective Date;
 
(c)           Letter of Credit Fee.  Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance of such Letter of
Credit, each anniversary of the issuance during the term of such Letter of
Credit, and upon the renewal of such Letter of Credit by Bank;
 
(d)           Termination Fee.  Subject to the terms of Section 2.1.5(b), a
termination fee; and
 
(e)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.
 
2.5           Payments; Application of Payments.
 
(a)           All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 3:00 p.m. Eastern time on the date when
due.  Payments of principal and/or interest received after 3:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
 
(b)           Bank shall apply the whole or any part of collected funds against
the Revolving Line or credit such collected funds to a depository account of
Borrower with Bank (or an account maintained by an Affiliate of Bank), the order
and method of such application to be in the reasonable discretion of
Bank.  Borrower shall have no right to specify the order or the accounts to
which Bank shall allocate or apply any payments required
 
 
-4-

--------------------------------------------------------------------------------

 
to be made by Borrower to Bank or otherwise received by Bank under this
Agreement when any such allocation or application is not specified elsewhere in
this Agreement.
 
2.6           Withholding.
 
(a)           Payments received by Bank from Borrower hereunder will be made
free and clear of any withholding taxes.  Specifically, however, if at any time
any governmental authority, applicable law, regulation or international
agreement requires any Borrower to make any such withholding or deduction from
any such  payment or other sum payable hereunder to Bank, Borrower hereby
covenants and agrees that the amount due from Borrower with respect to such
payment or other sum payable hereunder will be increased to the extent necessary
to ensure that, after the making of such required withholding or deduction, Bank
receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant governmental authority.  Borrower will,
upon request, furnish Bank with proof satisfactory to Bank indicating that
Borrower has made such withholding payment provided, however, that Borrower need
not make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Borrower.  The
agreements and obligations of Borrower contained in this Section 2.6 shall
survive the termination of this Agreement.
 
(b)           Bank warrants that it is a registered Treaty Passport holder under
passport number 13/S/0299723/DTTP, that it is entitled to receive interest
without deduction of United Kingdom tax and that it has and will comply with all
conditions under the HM Revenue & Customs Passport Scheme in respect of any loan
to PELTD and will supply PELTD with all and any information that PELTD needs in
order to complete Form DTTP 2 to enable PELTD to receive authority from HM
Revenue & Customs to pay interest under the terms of this Agreement without
deduction of United Kingdom tax.  Bank agrees with PELTD that if for any reason
the HM Revenue & Customs Passport Scheme does not apply to PELTD under the terms
of this Agreement that Bank will take all necessary steps to make claims and
take all steps under the US/UK double tax treaty in order to enable PELTD to pay
interest under the terms of this Agreement without the deduction of United
Kingdom tax.
 
3           CONDITIONS OF LOANS
 
3.1           Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension under this Agreement is subject
to the condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:
 
(a)           duly executed original signatures to the Loan Documents;
 
(b)           duly executed original signatures to the Control Agreements, if
any;
 
(c)           duly executed Officer’s Certificates, with attachments thereto, as
necessary;
 
(d)           Bank shall have received the results of UCC searches, UK and Irish
Companies House searches and other searches as necessary with respect to the
Collateral indicating no Liens (other than the Liens of Bank or Permitted Liens)
and otherwise in form and substance satisfactory to the Bank;
 
(e)           the duly executed original signature pages to the Loan and
Security Agreement, by and among Bank, GTTI, GTTA, WBS, PEINC and PEUSA,
together with an executed original copy of each document or agreement executed
in connection therewith;
 
(f)           a legal opinion of Borrower’s counsel, in form and substance
acceptable to Bank, in its reasonable discretion, dated as of the Effective Date
together with the duly executed original signature thereto; and
 
(g)           payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
 
3.2           Conditions Precedent to all Credit Extensions.  Bank’s obligation
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
 
 
-5-

--------------------------------------------------------------------------------

 
(a)           except as otherwise provided in Section 3.4, timely receipt of an
executed Transaction Report;
 
(b)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Transaction Report and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension.  Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
remain true, accurate, and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
 
(c)           in Bank’s good faith reasonable business judgment, there has not
been any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Bank.
 
3.3           Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
 
3.4           Procedures for Borrowing; Advances.  Subject to the prior
satisfaction of all other applicable conditions to the making of an Advance set
forth in this Agreement, to obtain an Advance (other than Advances under
Sections 2.1.2 or 2.1.4), Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 3:00 p.m. Eastern
time on the Funding Date of the Advance.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee.  Bank may rely on any telephone notice given by a person
whom Bank believes is a Responsible Officer or designee.  Bank shall credit
Advances to the Designated Deposit Account.  Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.
 
4           CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest. Each Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.
 
4.2           Priority of Security Interest.  Each Borrower represents,
warrants, and covenants that the security interest granted herein and under each
Debenture and each Share Charge is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement).  If a Borrower shall acquire a commercial tort claim, such Borrower
shall promptly notify Bank in a writing signed by such Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.
 
4.3           Authorization to File Financing Statements.  Each Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s
 
 
-6-

--------------------------------------------------------------------------------

 
interest or rights hereunder, including a notice that any disposition of the
Collateral except as set forth in this Agreement, by either such Borrower or any
other Person, shall be deemed to violate the rights of Bank under the
Code.  Such financing statements may indicate the Collateral as “all assets of
the Debtor” or words of similar effect, or as being of an equal or lesser scope,
or with greater detail, all in Bank’s discretion.
 
4.4           Debentures and Share Charges.  The payment and performance of the
Obligations and the performance of (i) EMEA’s duties under the Loan Documents is
secured under the EMEA Debenture and the EMEA Share Charge; (ii) PEIRL’s duties
under the Loan Documents is secured under the PEIRL Debenture and the PEIRL
Share Charge, and (iii) PELTD’s duties under the Loan Documents is secured under
the PTLTD Debenture.  Each of EMEA, PEIRL and PELTD hereby authorizes Bank to
make all relevant filings in the United Kingdom and/or Ireland in relation to,
or in connection with, each Debenture and each Share Charge, including, without
limitation, filing the relevant forms at Companies House in the United Kingdom
and the Companies Registration Office of Ireland, as applicable.
 
5           REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1           Due Organization; Authorization; Power and Authority.  Borrower
and each of its Subsidiaries are duly existing and in good standing as a
Registered Organization in its jurisdiction of formation and each is qualified
and licensed to do business and each is in good standing in any jurisdiction in
which the conduct of each of its business or its ownership of property requires
that it be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business, taken as a
whole.  In connection with the Prior Loan Agreement, Borrower has delivered to
Bank completed certificates each signed by each Borrower, respectively, entitled
“Perfection Certificate”.  Borrower represents and warrants to Bank that (a)
each Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) each Borrower is an organization of the
type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth on such
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth each
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) except as disclosed in the Perfection Certificate, each Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to each Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business, taken a whole.
 
5.2           Collateral.  Borrower has good title to each item of the
Collateral upon which it purports to grant a Lien under the applicable Debenture
and under the applicable Share Charge, free and clear of any and all Liens
except Permitted Liens.  Borrower has no deposit accounts other than the deposit
accounts with Bank, the deposit accounts, if any described in the Perfection
Certificate delivered to Bank in connection herewith, or of which Borrower has
given Bank notice and taken such actions as are necessary to give Bank a
perfected security interest therein.  The Accounts are bona fide, existing
obligations of the Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral in excess of
 
 
-7-

--------------------------------------------------------------------------------

 
One Hundred Thirty Thousand Dollars ($130,000.00) in the aggregate to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is to
the knowledge of Borrower, valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business, taken as a whole, has been judged invalid or
unenforceable, in whole or in part.  To Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not have a material adverse effect
on Borrower’s business, taken as a whole.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
 
5.3           Accounts Receivable; Inventory.  For any Eligible Account in any
Borrowing Base Certificate, all statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing such
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all respects what they purport to be.  If an Event of Default has occurred and
is continuing, Bank may, with notice to Borrower, notify any Account Debtor
owing Borrower money of Bank’s security interest in such funds and verify the
amount of such Eligible Account.  All sales and other transactions underlying or
giving rise to each Eligible Account shall comply in all material respects with
all applicable laws and governmental rules and regulations.  Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Borrowing Base Certificate.  To the
best of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
 
5.4           Litigation.  There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000).
 
5.5           Financial Condition.  All consolidated financial statements for
Borrower and any of its Subsidiaries delivered to Bank fairly present in all
material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
 
5.6           Solvency.  Borrower is able to pay its debts (including trade
debts) as they mature.
 
5.7           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act or, in the case of EMEA, with
all employment legislation in force in England and Wales (including, without
limitation, the Employment Rights Act 1996).  Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a material adverse effect on its business.  None of Borrower’s
or any of its Subsidiaries’ properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted, except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to have a material adverse effect on Borrower’s
business, taken as a whole.
 
 
-8-

--------------------------------------------------------------------------------

 
 
5.8           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9           Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower has paid, or
made provision to pay, all foreign, federal, state, national, and local taxes,
assessments, deposits and contributions owed by Borrower in excess of
$50,000.00; provided that Borrower may defer payment of any contested taxes,
provided furtherthat Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”.  Borrower has no knowledge of any claims or adjustments proposed for any
of Borrower's prior tax years which could result in additional taxes becoming
due and payable by Borrower.  Borrower has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
 
5.10           Use of Proceeds.  Borrower shall use the proceeds of the (i) Term
Loan to refinance Borrower’s existing Indebtedness and (ii) Credit Extensions
under the Revolving Line solely as working capital to fund its general business
requirements.  In no event shall any Credit Extensions be used for personal,
family, household or agricultural purposes.
 
5.11           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
5.12          Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
6           AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1           Government Compliance.  (a) Maintain its and all its Subsidiaries’
legal existence status in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations.  Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, the
noncompliance with which would reasonably be expected to have a material adverse
effect on Borrower’s business, taken as a whole.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its
property.  Borrower shall promptly notify Bank of any such Governmental
Approvals obtained by Borrower and, upon request of Bank, provide copies of any
such obtained Governmental Approvals to Bank.
 
6.2          Financial Statements, Reports, Certificates.
 
(a)           Borrower shall provide Bank with the following:
 
(i) (A) within twenty (20) days after the end of each month, and (B) upon each
request for a Credit Extension, a Transaction Report;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(ii) within twenty (20) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (C)
monthly reconciliations of accounts receivable agings (aged by invoice date),
and Deferred Revenue report;
 
(iii)  within thirty (30) days after the end of each month, monthly consolidated
unaudited financial statements of EMEA and its direct and indirect Subsidiaries;
 
(iv) within thirty (30) days after the end of each month a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;
 
(v) within sixty (60) days after the end of each fiscal year of Borrower, and as
and when amended or updated in any material respect, (A) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower, and (B) annual financial
projections for the following fiscal year (on a quarterly basis), together with
any related business forecasts used in the preparation of such annual financial
projections;
 
(vi) within one hundred fifty (150) days following the end of Borrower's fiscal
year, annual financial statements certified by, and with an unqualified opinion
of J.H. Cohn LLP, or any other independent certified public accountants
acceptable to Bank;
 
(vii)  within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
 
(viii) a prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000) or more;
 
(b)           In the event that Borrower is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the SEC
or a link thereto on Borrower’s or another website on the Internet, including
the SEC’s EDGAR website.  Any materials filed with the SEC reports that
otherwise satisfy the requirements of section 6.2(a) shall be considered
delivered for the purposes of that section when filed with the SEC.
 
(c)           Borrower shall provide Bank with prompt written notice of (i) any
material change in the composition of the Intellectual Property, (ii) the
registration of any Copyright (including any subsequent ownership right of
Borrower in or to any Copyright), Patent or Trademark not previously disclosed
to Bank, or (iii) Borrower’s knowledge of an event that materially adversely
affects the value of the Intellectual Property.
 
6.3           Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts.  Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested in writing by Bank, Borrower shall furnish Bank
with copies (or, at Bank’s written request, originals to the extent readily
available) of all contracts, orders, invoices, and other similar documents, and
all shipping instructions, delivery receipts, bills of lading, and other
evidence of delivery, for any goods the sale or disposition of which gave rise
to such Accounts.  In addition, Borrower shall deliver to Bank, on its written
request (to the extent readily available), the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.
 
(b)           Disputes.  Borrower shall promptly notify Bank of all disputes or
claims in excess of Fifty Thousand Dollars ($50,000.00) relating to
Accounts.  Borrower may forgive (completely or partially), compromise, or settle
any Account for less than payment in full, or agree to do any of the foregoing
so long as
 
 
-10-

--------------------------------------------------------------------------------

 
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, in arm’s-length transactions, and reports the same
to Bank in the regular reports provided to Bank; (ii) no Default or Event of
Default has occurred and is continuing; and (iii) after taking into account all
such discounts, settlements and forgiveness, the total outstanding Advances will
not exceed the Availability Amount.
 
(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall
immediately deliver all payments on and proceeds of Accounts to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; provided however, during a Streamline Period,
such payments and proceeds shall be transferred to an account of Borrower
maintained at Bank.
 
(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory in excess of Fifty
Thousand Dollars ($50,000.00) to Borrower, Borrower shall promptly (i) determine
the reason for such return, (ii) issue a credit memorandum to the Account Debtor
in the appropriate amount, and (iii) provide a copy of such credit memorandum to
Bank, upon request from Bank.  In the event any attempted return occurs after
the occurrence and during the continuance of any Event of Default, Borrower
shall immediately notify Bank of the return of the Inventory.
 
(e)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose, provided that, prior to the occurrence of an Event of Default,
any such verification shall be subject to prior written notice to Borrower.
 
(f)           No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own gross negligence or willful misconduct.
 
6.4           Remittance of Proceeds.  Except as otherwise provided in Section
6.3(c), deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than the second Business Day after receipt by Borrower, to be applied to the
Obligations (1) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (2) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; providedthat, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of surplus, worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of Two Hundred Thousand Dollars
($200,000) or less (for all such transactions in any fiscal year).  Borrower
agrees that it will maintain all proceeds of Collateral in an account maintained
with Bank.  Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.
 
6.5           Taxes; Pensions; Withholding.  Timely file, and require each of
its Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state, national and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested, or otherwise permitted, pursuant to the terms of Section 5.9 hereof,
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
 
6.6           Access to Collateral; Books and Records.  At reasonable times, on
two (2) Business Days’ notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right, up to two (2) times in any fiscal year (or more frequently, as Bank shall
determine necessary), to inspect the Collateral and the right to audit and copy
Borrower’s Books.  The foregoing inspections and audits shall
 
 
-11-

--------------------------------------------------------------------------------

 
be at Borrower’s expense, and the charge therefor shall be $850 per person per
day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  In the event
Borrower and Bank schedule an audit more than fifteen (15) days in advance, and
Borrower cancels or seeks to reschedule the audit with less than ten (10) days
written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.
 
6.7           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Bank.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
the sole lender loss payee and waive subrogation against Bank and shall provide
that the insurer shall endeavor to give Bank at least thirty (30) days notice
before canceling or declining to renew its policy.  All liability policies shall
show, or have endorsements showing, Bank as an additional insured, and all such
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give Bank at least thirty (30) days notice
before canceling or declining to renew its policy.  At Bank’s request, Borrower
shall deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy shall, at Bank’s option, following
the occurrence and during the continuance of an Event of Default, be payable to
Bank on account of the Obligations.  If Borrower fails to obtain insurance as
required under this Section 6.7 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.7, and take
any action under the policies Bank deems prudent.
 
6.8           Operating Accounts.
 
(a)           (i) Maintain its and its Subsidiaries’ domestic depository,
operating accounts and securities accounts with Bank and Bank’s affiliates with
all excess domestic funds maintained at or invested through Bank or an affiliate
of Bank; and (ii) maintain not less than sixty percent (60%) of the dollar value
of GTTI’s and its Subsidiaries accounts at all financial institutions worldwide
at Bank and Bank’s affiliates.  Any domestic Guarantor shall maintain all
depository, operating and securities accounts with Bank or SVB Securities.
Notwithstanding the foregoing, (A) EMEA shall be permitted to maintain its
existing deposit accounts with (i) Standard Chartered Bank (the “Standard
Accounts”); provided that the aggregate maximum balance of such Standard
Accounts does not exceed Ten Thousand Dollars ($10,000) at any time, and (ii)
Commerzbank (the “Commerzbank Accounts”); provided that the aggregate maximum
balance of such Commerzbank Accounts does not exceed One Million Dollars
($1,000,000) at any time; and (B) no later than August 20, 2011 (or such later
date as Bank shall determine, in its sole but reasonable discretion), all
accounts maintained at financial institutions other than Bank or Bank’s
Affiliates shall be (i) closed, with all proceeds in such accounts transferred
to a Collateral Account at Bank or Bank’s Affiliates; or (ii) subject to an
account control agreement in favor of Bank, in form and substance acceptable to
Bank, in its reasonable discretion.
 
(b)           Provide Bank five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates.  For each Collateral Account that Borrower
at any time maintains in the United States or the United Kingdom, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank.  The provisions of the previous sentence shall not
apply to the Standard Accounts, the Commerzbank Accounts, deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.
 
6.9           Financial Covenants.
 
Maintain at all times, to be tested and certified as of the last day of each
month, unless otherwise noted, on a consolidated basis, unless otherwise noted:
 
(a)           Liquidity.  EMEA and its direct and indirect Foreign Subsidiaries
shall at all times maintain unrestricted cash plus the unused availability under
the Borrowing Base (the “Minimum Liquidity”) of at least the amounts indicated
below for the periods indicated below:
 
 
-12-

--------------------------------------------------------------------------------

 
Period
Minimum Liquidity
Effective Date through and including January 31, 2012
$3,000,000
February 1, 2012 through and including April 30, 2012
$3,000,000
May 1, 2012 and at all times thereafter
$2,000,000



 
(b)           Fixed Charge Coverage Ratio.  On a quarterly basis, as of the last
day of each fiscal quarter of the Borrower, measured on a trailing three month
basis, EMEA and its Foreign Subsidiaries shall maintain a ratio of (i) Cash
Basis EBITDA for such period dividedby (ii) Fixed Charges of at least 1.50:1.00.
 
 
(c)           Leverage Ratio.  On a quarterly basis, as of the last day of each
of the following fiscal quarters of Borrower, GTTI and its direct and indirect
Subsidiaries shall maintain a ratio (the “Leverage Ratio”) of (i) total
Indebtedness of Borrower and its respective Subsidiaries (excluding the PEX
Earn-out) divided by (ii) trailing four (4) quarters Free Cash Flow, not to
exceed the following:
 
 Quarterly Period Ending
Maximum Leverage Ratio
June 30, 2011
4.75:1.00
September 30, 2011
4.25:1.00
December 31, 2011
3.50:1.00
March 31, 2012
3.00:1.00
June 30, 2012
2.75:1.00
September 30, 2012, and as of the last day of each quarterly period ending
thereafter
2.50:1.00

 
6.10           Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property known to Borrower; and (iii) not
allow any Intellectual Property material to Borrower’s business, taken as a
whole, to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
 
(b)           If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Borrower shall promptly
provide written notice thereof to Bank and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Bank in such
property.  If Borrower decides to register any Copyrights or mask works in the
United States Copyright Office, Borrower shall: (x) provide Bank with at least
fifteen (15) days prior written notice of Borrower’s intent to register such
Copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto); (y)
execute an intellectual property security agreement and such other documents and
take such other actions as Bank may request in its good faith business judgment
to perfect and maintain a first priority perfected security interest in favor of
Bank in the Copyrights or mask works intended to be registered with the United
States Copyright Office; and (z) record such intellectual property security
agreement with the United States Copyright Office contemporaneously with filing
the Copyright or mask work application(s) with the United States Copyright
Office.  Borrower shall promptly provide to Bank copies of all applications that
it files for Patents or for the registration of
 
 
-13-

--------------------------------------------------------------------------------

 
Trademarks, Copyrights or mask works, together with evidence of the recording of
the intellectual property security agreement necessary for Bank to perfect and
maintain a first priority security interest in such property.
 
(c)           Provide written notice to Bank within ten (10) days of entering or
becoming bound by any material Restricted License (other than over-the-counter
software that is commercially available to the public).  Borrower shall take
such steps as Bank reasonably requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for (i) any Restricted License
to be deemed “Collateral” and for Bank to have a security interest in it that
might otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.
 
6.11           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
Books, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
 
6.12           Creation/Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenant contained in Section 7.3 hereof, in the
event Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower
and such Subsidiary shall promptly notify Bank of the creation or acquisition of
such new Subsidiary and, at Bank’s request, in its sole discretion, take all
such action as may be reasonably required by Bank to cause each such Subsidiary
to, in Bank’s sole discretion, become a co-Borrower or Guarantor under the Loan
Documents and grant a continuing pledge and security interest in and to the
assets of such Subsidiary (the description of such assets to be substantially
the same as the Collateral described on Exhibit A hereto); and Borrower shall
grant and pledge to Bank a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary.
 
6.13           Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement and/or any of the
other Loan Documents.  Borrower shall deliver to Bank, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
 
7           NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1           Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment; (c) non-exclusive licenses and similar arrangements for the use of
property of Borrower and/or its Subsidiaries in the ordinary course of business;
and (d) in connection with Permitted Liens and Permitted Investments.
 
7.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries, if any, to engage
in any business other than the businesses currently engaged in by Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) (i) have a change in both of EMEA’s Chief Executive Officer and
Chief Financial Officer; or (ii) permit or suffer any Change in Control.
 
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty-Five
Thousand Dollars ($25,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Twenty-Five Thousand Dollars ($25,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Twenty-Five Thousand Dollars
 
 
-14-

--------------------------------------------------------------------------------

 
($25,000) to a bailee, and Bank and such bailee are not already parties to a
bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its reasonable
discretion.
 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock/shares or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein and/or under the applicable Debenture or under
the applicable Share Charge, or enter into any agreement, document, instrument
or other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
 
7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.8(b) hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock/shares
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock/shares; and (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock/share repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) per fiscal year; or (b)
directly or indirectly make any Investment (including, without limitation, any
additional Investment in any Subsidiary) other than Permitted Investments, or
permit any of its Subsidiaries to do so.
 
7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Obligations owed to Bank.
 
7.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or non-exempt Prohibited Transaction, as
defined in ERISA, to occur; fail to comply with the Federal Fair Labor Standards
Act (or, in the case of EMEA, with all employment legislation in force in
England and Wales (including, without limitation, the Employment Rights Act
1996)) or violate any other law or regulation, if the violation could reasonably
be expected to have a material adverse effect on Borrower’s business, or permit
any of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
 
-15-

--------------------------------------------------------------------------------

 
7.11           Subsidiary Limitations.  Cash and Cash Equivalents held by
Subsidiaries of EMEA (other than Global Telecom & Technology Deutschland GmbH)
that are not a Loan Party shall not at any time exceed Two Hundred Thousand
Dollars ($200,000) in the aggregate for all such Subsidiaries.
 
8           EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date and/or the Term Loan Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);
 
8.2           Covenant Default.
 
(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, or 6.11, or violates any covenant in
Section 7; or
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant or agreement contained in this
Agreement or any of the other Loan Documents, and as to any default (other than
those specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment; Levy; Restraint on Business.
 
(a)            (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary) on deposit or otherwise maintained with Bank
or any Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or
 
(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;
 
8.5           Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  There is, under any agreement to which Borrower
or any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of the Dollar Equivalent of Two Hundred Thousand Dollars
($200,000); or (b) any default by Borrower or Guarantor, the result of which
could have a material adverse effect on Borrower’s or any Guarantor’s business;
 
 
-16-

--------------------------------------------------------------------------------

 
8.7           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
the Dollar Equivalent of Two Hundred Thousand Dollars ($200,000) shall be
rendered against Borrower and the same are not, within thirty (30) days after
the entry thereof, discharged or execution thereof stayed or bonded pending
appeal, or such judgments are not discharged prior to the expiration of any such
stay (provided that no Credit Extensions will be made prior to the discharge,
stay, or bonding of such judgment, order, or decree);
 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter into this Agreement or any other Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;
 
8.9           Subordinated Debt.  Any default or breach occurs under any
agreement between either Borrower and any creditor of such Borrower that signed
a subordination agreement with Bank, or any creditor that has signed a
subordination agreement with Bank breaches any terms of the subordination
agreement, in each case, that is not covered within the cure periods set forth
for any such breach therein, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement;
 
8.10            Guaranty.  (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Bank’s Lien in the collateral provided by any Guarantor or in the
value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor; or
 
8.11           Governmental Approvals.  Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change.
 
8.12           Affiliate Default.  Any event of default or material breach
occurs under any agreement between any Affiliate of Borrower that is not a Loan
Party and Bank, including, without limitation, any event of default occurring
under that certain Loan and Security Agreement, dated as of the date hereof, by
and among Bank, GTTI, GTTA, WBS, PEINC and PEUSA, as the same may be amended
from time to time.
 
9           BANK’S RIGHTS AND REMEDIES
 
9.1           Rights and Remedies.  While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)          declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)          stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)          demand that Borrower (i) deposit cash with Bank in an amount equal
to (i) 105% if the Letter of Credit is denominated in U.S. Dollars, or (ii) 110%
if the Letter of Credit is denominated in a currency other than U.S. Dollars, of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such Letters of Credit, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all letter of credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit; provided, however, if an Event of
Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all Letters of Credit remaining undrawn shall automatically become
effective without any action by Bank;
 
 
-17-

--------------------------------------------------------------------------------

 
 
(d)          terminate any FX Forward Contracts;
 
(e)          settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
 
(f)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;
 
(g)          apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(h)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
 
(i)          place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(j)          demand and receive possession of Borrower’s Books;
 
(k)          exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof);
 
(l)          enforce the EMEA Debenture in accordance with its terms;
 
(m)          enforce the PEIRL Debenture in accordance with its terms;
 
(n)          enforce the PELTD Debenture in accordance with its terms;
 
(o)          enforce the EMEA Share Charge in accordance with its terms; and
 
(p)          enforce the PEIRL Share Charge in accordance with its terms.
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder and do all acts and things necessary or
expedient, as determined solely and exclusively by Bank, to protect or preserve,
Bank’s rights and remedies under the Loan Documents, as directed by
Bank.  Bank’s foregoing appointment as Borrower’s attorney in fact, and all of
Bank’s rights and powers, being coupled with an interest, are irrevocable until
all Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.
 
 
-18-

--------------------------------------------------------------------------------

 
 
9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral.  Bank will make reasonable efforts to provide
Borrower with notice of Bank obtaining such insurance at the time it is obtained
or within a reasonable time thereafter.  No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.
 
9.4           Application of Payments and Proceeds.  Unless an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to Bank Expenses, including without limitation, the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Bank in the
exercise of its rights under this Agreement; second, to the interest due upon
any of the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency.  If
an Event of Default has occurred and is continuing, Bank may apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion.  Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency.  If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.
 
9.5           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
right or remedy under this Agreement or any other Loan Document or other right
or remedy available at law or in equity, and Bank’s waiver of any Event of
Default is not a continuing waiver.  Bank’s delay in exercising any remedy is
not a waiver, election, or acquiescence.
 
9.7           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10           NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), (other than Advance requests made pursuant to
Section 3.4 and any notice, demand or other communication made under any of the
Debentures or under either of the Share Charges), by any party to this Agreement
or any other Loan Document must be in writing and be delivered or sent by
facsimile at the addresses or facsimile numbers listed below.  Bank or Borrower
may change its notice address by giving the other party written notice
thereof.  Each such Communication shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, registered or certified mail,
return receipt requested, with proper postage prepaid; (b) upon transmission,
when sent by facsimile transmission (with such facsimile promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10); (c) one (1) Business Day after deposit with a
reputable overnight
 
 
-19-

--------------------------------------------------------------------------------

 
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated below.  Advance requests made
pursuant to Section 3.4 must be in writing and may be in the form of electronic
mail, delivered to Bank by Borrower at the e-mail address of Bank provided below
and shall be deemed to have been validly served, given, or delivered when sent
(with such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section 10).  Bank
or Borrower may change its address, facsimile number, or electronic mail address
by giving the other party written notice thereof in accordance with the terms of
this Section 10.
 
 
If to Borrower:
c/o Global Telecom and Technology, Inc.

 
8484 Westpark Drive, Suite 720

 
McLean, Virginia 22102

 
Attn:  Mr. Eric Swank

 
Fax:  (703) 442-5595

 
Email: eric.swank@gt-t.net

 
 
with a copy to:
Kelley Drye & Warren, LLP

 
Washington Harbour, Suite 400

 
3050 K Street NW

 
Washington, D.C. 20007

 
Attn: Brad Mutschelknaus, Esquire

 
Fax: (202) 342-8451

 
Email: bmutschelknaus@kelleydrye.com

 
 
If to Bank:
Silicon Valley Bank

 
275 Grove Street, Suite 2-200

 
Newton, Massachusetts 02466

 
Attn: Mr. Christopher Leary

 
Fax:  (617) 527-0177

 
Email:  cleary@svb.com

 
 
with a copy to:
Riemer & Braunstein LLP

 
Three Center Plaza

 
Boston, Massachusetts 02108

 
Attn:  Charles W. Stavros, Esquire

 
Fax: (617) 880-3456

 
Email: cstavros@riemerlaw.com

 
11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
New York law governs the Loan Documents (other than the EMEA Debenture, the
PELTD Debenture and the PEIRL Share Charge which are each governed by the laws
of England and Wales and other than the PEIRL Debenture and the EMEA Share
Charge which are governed by Irish Law) without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS
PROPERTY.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT
 
 
-20-

--------------------------------------------------------------------------------

 
OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12           GENERAL PROVISIONS
 
12.1           Termination Prior to Maturity Date.  This Agreement may be
terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank or
if Bank’s obligation to fund Credit Extensions terminates pursuant to the terms
of Section 2.1.1(b).  Notwithstanding any such termination, Bank’s lien and
security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations (other than inchoate liabilities).  Upon payment in
full of the Obligations (other than inchoate liabilities) and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall release
its liens and security interests in the Collateral and all rights therein shall
revert to Borrower.
 
12.2           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights, benefits or obligations under it or under
any of the other Loan Documents without Bank’s prior written consent (which may
be granted or withheld in Bank’s discretion).  Bank has the right, with the
consent of the Borrower, such consent not to be unreasonably withheld, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Bank’s obligations, rights, and benefits under this Agreement
and the other Loan Documents; provided, that following the occurrence and during
the continuance of an Event of Default, Bank shall have the right, with notice
to the Borrower, to sell, transfer, assign, negotiate, or grant participation in
all or any part of, or any interest in, Bank’s obligations, rights, and benefits
under this Agreement and the other Loan Documents.
 
12.3           Indemnification.  Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, or attorneys (each, an
“Indemnified Person”) harmless against:  (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or expenses (including Bank Expenses)  incurred, or paid by such
Indemnified Person as a result of, following from, consequential to transactions
between Bank and Borrower contemplated by the Loan Documents (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses caused
by such Indemnified Person’s gross negligence or willful misconduct.
 
12.4           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.
 
12.5           Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as Bank provides Borrower with written notice of such correction
and allows Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.
 
12.6           Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.7           Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
 
-21-

--------------------------------------------------------------------------------

 
 
12.8           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.9           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 12.3 to indemnify Bank shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
12.10         Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”) in connection with their business with
Borrower; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, Bank shall use commercially reasonable
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained herein. 
Confidential information does not include information that is either: (i) in the
public domain or in Bank’s possession when disclosed to Bank, or becomes part of
the public domain after disclosure to Bank other than as a result of a breach by
Bank or its Affiliates of their confidentiality obligations hereunder; or
(ii) disclosed to Bank by a third party if Bank does not know that the third
party is prohibited from disclosing the information.
 
Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 
12.11           Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Borrower and Bank arising out of or relating to the Loan
Documents, Bank shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
 
12.12           Right of Set Off.   Borrower hereby grants to Bank, a lien,
security interest and right of set off as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.13           Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
 
12.14           Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
12.15           Construction of Agreement.  The parties mutually acknowledge
that they and their attorneys have participated in the preparation and
negotiation of this Agreement.  In cases of uncertainty this Agreement shall be
construed without regard to which of the parties caused the uncertainty to
exist.
 
 
-22-

--------------------------------------------------------------------------------

 
12.16           Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.17           Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
12.18           Borrower Liability.  Any Borrower may, acting singly, request
Credit Extensions hereunder.  Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Bank to: (i) proceed against any Borrower or any
other person; (ii) proceed against or exhaust any security; or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any other Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
13           DEFINITIONS
 
13.1           Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Acquisition” is (a) the purchase or other acquisition by Borrower of all or
substantially all of the assets of any other Person, or (b) the purchase or
other acquisition (whether by means of merger, consolidation, or otherwise) by
Borrower of all or substantially all of the stock or other equity interest of
any other Person.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including
 
-23-

--------------------------------------------------------------------------------

 
drawn but unreimbursed Letters of Credit plus an amount equal to the Letter of
Credit Reserve), minus (c) the FX Reduction Amount, minus (d) any amounts used
for Cash Management Services, and minus (e) the outstanding principal balance of
any Advances.
 
“Bank” is defined in the preamble hereof.
 
“Bank Entities” is defined in Section 12.10.
 
“Bank Expenses” are all audit fees and expenses, and reasonable costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings).
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.
 
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided,
however, that Bank may, after consultation with Borrower, decrease the foregoing
percentage in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect the
Collateral.
 
“Borrowing Base Certificate” is that certain certificate included within each
Transaction Report.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.
 
“Cash Basis EBITDA” is, for any period of measurement, EBITDA minus (a)
unfinanced Capital Expenditures; plus (b) non-recurring cash expenses related to
the PEX Acquisition approved by Bank, in its reasonable discretion, on a
case-by-case basis.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Cash Management Services” is defined in Section 2.1.4.
 
 
-24-

--------------------------------------------------------------------------------

 
“Change in Control” is when:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of (i) forty percent (40%) or more of the equity interests of GTTI
entitled to vote for members of the board of directors or equivalent governing
body on a fully-diluted basis (and taking into account all such equity interests
that such “person” or “group” has the right to acquire pursuant to any option
right);
 
(b)           a majority of the members of the board or directors of GTTI do not
constitute Continuing Directors; or
 
(c)           any Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the equity interests of each Subsidiary thereof (if
any) free and clear of all Liens (other than Permitted Liens), except where such
failure is as a result of a transaction permitted by the this Agreement.”
 
“Claims” is defined in Section 12.3.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and for the purposes of this Agreement;  the term “Collateral”
shall also include, (i) in the case of EMEA, the property and assets detailed in
clause 3 of the EMEA Debenture and in the EMEA Share Charge; (ii) in the case of
PEIRL, the property and assets detailed in clause 3 of the PEIRL Debenture and
in clause 3.1 of the PEIRL Share Charge; and (iii) in the case of PELTD, the
property and assets detailed in clause 3 of the PELTD Debenture.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
 
-25-

--------------------------------------------------------------------------------

 
“Continuing Director” is (a) any member of the board of directors of GTTI who
was a director on the First Loan Modification Effective Date, and (b) any
individual who becomes a member of the board of directors of GTTI after the
First Loan Modification Effective Date if such individual was appointed or
nominated for election to the board of directors of GTTI by a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the board of directors in office at the First Loan
Modification Effective Date in an actual or threatened election contest relating
to the election of the directors of GTTI and whose initial assumption of office
resulted from such contest or the settlement thereof.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, Letter of Credit, Term Loan, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.
 
“Debenture” means, as applicable, the EMEA Debenture, the PEIRL Debenture and/or
the PELTD Debenture.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is GTTA’s deposit account, account number
3300601391, maintained with Bank.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
 
“EBITDA” shall mean, for any period of measurement, (a) Net Income, plus (b)
Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (f) non-cash stock compensation expense, plus (g) at Bank’s
discretion, other non-cash one-time charges reasonably acceptable to and
approved by Bank, on a case-by-case basis.
 
“Effective Date” is defined in the preamble.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from
 
 
-26-

--------------------------------------------------------------------------------

 
time to time after the Effective Date upon notice to, and after consultation
with, Borrower, to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment.  Without limiting the fact
that the determination of which Accounts are eligible for borrowing is a matter
of Bank’s good faith reasonable business judgment, the following (“Minimum
Eligibility Requirements”) are the minimum requirements for an Account to be an
Eligible Account.  Unless Bank agrees otherwise in writing, Eligible Accounts
shall not include:
 
(a)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;
 
(c)           Accounts with credit balances over ninety (90) days from invoice
date to the extent of such credit balances;
 
(d)           Accounts owing from an Account Debtor, in which fifty percent
(50%) or more of the Accounts have not been paid within ninety (90) days of
invoice date;
 
(e)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, other than with respect to
Account Debtors of EMEA, PEIRL and PELTD which have a principal place of
business in the United Kingdom but which are otherwise Eligible Accounts;
 
(f)           Accounts billed and/or payable outside of the United States unless
Bank has a first priority, perfected security interest or other enforceable Lien
in such Accounts under all applicable laws, including foreign laws (sometimes
called foreign invoiced accounts);
 
(g)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts);
 
(h)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(i)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
(j)           Accounts owing from an Account Debtor where goods or services have
not yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings) other than with respect to advanced monthly billing in the
ordinary course of Borrower’s business consistent with past practices;
 
(k)           Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
 
(l)           Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(m)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(n)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(o)           Accounts for which the Account Debtor has not been invoiced;
 
 
-27-

--------------------------------------------------------------------------------

 
(p)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
(q)           Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond 90 days;
 
(r)           Accounts arising from chargebacks, debit memos or others payment
deductions taken by an Account Debtor;
 
(s)           Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);
 
(t)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;
 
(u)           at Bank’s discretion, Accounts owing from an Account Debtor with
respect to which Borrower has received Deferred Revenue other than Deferred
Revenue related to advanced monthly billing in the ordinary course of Borrower’s
business consistent with past practices (but only to the extent of such Deferred
Revenue);
 
(v)           Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing;
 
(w)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices; and
 
(x)           other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.
 
“EMEA” is defined in the preamble.
 
“EMEA Debenture” is that certain debenture between EMEA and Bank, dated as of
September 30, 2010.
 
“EMEA Share Charge” is that certain share charge between EMEA and Bank, dated as
of June 6, 2011.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“First Anniversary” is the date that is 365 days after the Effective Date.
 
“Fixed Charges” are, for any period of measurement, the sum of Borrower’s (a)
interest payments made to Bank, plus (b) any principal and interest payments on
outstanding Indebtedness (including, without limitation, principal amortization
and prepayments of the Term Loan but excluding payments of principal on the
Revolving Line), plus (c) principal amortization of and interest payments on
capitalized leases.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Free Cash Flow” is, for any period of measurement, Cash Basis EBITDA minus
taxes actually paid in cash.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
 
“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.
 
“FX Forward Contract” is defined in Section 2.1.3.
 
“FX Reserve” is defined in Section 2.1.3.
 
“FX Reduction Amount” is defined in Section 2.1.3.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“GTTA” is defined in the preamble.
 
“GTTI” is defined in the preamble.
 
“Guarantor” is any present or future guarantor of the Obligations, including,
without limitation, GTT Global Telecom Government Services, LLC and TEK Channel
Consulting, LLC, GTTI, GTTA, WBS, PEINC and PEUSA.
 
“Guaranty” is each Guaranty of even date executed by each Guarantor in favor of
Bank and any additional guaranty which may previously have been entered into or
which may be executed after the date of this Agreement with respect to the
Obligations hereunder.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments (including, without limitation and without
duplication, all seller notes and Subordinated Debt), (c) capital lease
obligations, and (d) Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.3.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code or the UK Insolvency Act 1986, or under any other
bankruptcy or insolvency law in any jurisdiction, including assignments for the
benefit of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is any Intellectual Property Security Agreement executed and
delivered by Borrower, if any, or any Guarantor, if any, to Bank.
 
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
 
“Letter of Credit Application” is defined in Section 2.1.2(b).
 
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).
 
“Leverage Ratio” is, for any period of measurement, the sum of all of Borrower’s
Indebtedness divided by Cash Basis EBITDA.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, each Debenture, each Share
Charge, each Guaranty, each Security Agreement, the Perfection Certificate, each
IP Agreement (if any), any note, or notes or guaranties executed by Borrower or
any Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.
 
 
-30-

--------------------------------------------------------------------------------

 
“Loan Party” is each of EMEA, PEIRL and PELTD, and any other entity that
executes a joinder agreement or otherwise becomes a party to the Loan Documents.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Minimum Eligibility Requirements” is defined in the defined term “Eligible
Accounts”.
 
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any,  for any period as at any date of determination, the net
profit (or loss), exclusive of any extraordinary gains, after provision for
taxes, of Borrower and its Subsidiaries for such period taken as a single
accounting period.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and to perform
Borrower’s duties under the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of all the Obligations in
full) for credit to Borrower’s outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.
 
“Payment Date” is the first day of any month.
 
“PEIRL” is defined in the preamble.
 
“PEIRL Debenture” is that certain debenture between PEIRL and Bank, dated as of
the date hereof.
 
“PEIRL Share Charge” is that certain share charge between PEIRL and Bank, dated
as of June 6, 2011.
 
“PELTD” is PacketExchange (Europe) Limited, a company incorporated and
registered under the laws of England and Wales under company number 05164474.
 
“PELTD Debenture” is that certain debenture between PELTD and Bank, dated as of
June 6, 2011.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Performance Pricing Period” is, provided no Event of Default has occurred and
is continuing, the period (i) commencing on the first (1st) day of the month
following the Subject Month in which Borrower reports, for such Subject Month
that Borrower has maintained its Senior Leverage Ratio in an amount at all times
equal to or less than 2.00:1.00, as confirmed by Bank, in good faith (the
“Performance Pricing Threshold”); and (ii) terminating on the earlier to occur
of (A) the occurrence of a Default or an Event of Default; and (B) the first
(1st) day of the month following the Subject Month in which Borrower fails to
maintain the Performance Pricing
 
 
-31-

--------------------------------------------------------------------------------

 
Threshold, as determined by Bank, in its reasonable discretion.  Upon the
termination of a Performance Pricing Period, Borrower must maintain the
Performance Pricing Threshold each consecutive day for a complete Subject Month,
as determined by Bank, in good faith, prior to entering into a subsequent
Performance Pricing Period.  Borrower shall give Bank prior-written notice of
Borrower’s intention to enter into any such Performance Pricing Period.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt, if any;
 
(d)           Indebtedness of (i) any Loan Party owed to any other Loan Party;
and (ii) Subsidiaries that are not a Loan Party owed to any Loan Party in an
aggregate amount for all such Indebtedness, together with Investments permitted
in connection with clause (d)(ii) of the definition of “Permitted Investments”,
not to exceed Five Hundred Thousand Dollars ($500,000) in any fiscal year;
 
(e)           unsecured Indebtedness to trade debtors incurred in the ordinary
business, in amounts and in a manner consistent with past practices;
 
(f)           Indebtedness secured by Permitted Liens; and
 
(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;
 
(b)           Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
 
(d)           Cash Investments (i) by any Loan Party in any other Loan Party;
and
 
(ii) by any Loan Party in any Subsidiary that is not a Loan Party, in an
aggregate amount for all such Investments in such Subsidiaries, together with
Indebtedness permitted in connection with clause (d)(ii) of the definition of
“Permitted Indebtedness”, not to exceed Five Hundred Thousand Dollars ($500,000)
in any fiscal year;
 
(e)           Investments by EMEA in Global Telecom & Technology Deutschland
GmbH in an aggregate amount not to exceed One Million Dollars ($1,000,000) per
annum;
 
(f)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors; and
 
(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business.
 
“Permitted Liens” are:
 
 
 
-32-

--------------------------------------------------------------------------------

 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Million Five Hundred Thousand Dollars ($1,500,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
 
(d)           Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
 
(f)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts;
 
(g)           Liens existing under that certain intercompany note between
Borrower and GTTI dated June 6, 2011, as may be amended; and
 
(h)           Liens arising from (i) Permitted Indebtedness and (ii) orders,
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 8.4 or 8.7.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“PEX Acquisition” is the transactions contemplated under the PEX Acquisition
Documents.
 
“PEX Acquisition Agreement” is that certain Agreement for the sale and purchase
of the entire issued share capital of and loan notes in PacketExchange (Ireland)
Limited, by and among Esprit Capital I Fund No.1 LP, Esprit Capital I Fund No.2
LP and others, as “Sellers” and GTT-EMEA, Limited, as “Buyer”, dated on or about
June 6, 2011
 
“PEX Acquisition Documents” means the PEX Acquisition Agreement, and each other
document and/or agreement executed and/or delivered in connection therewith.
 
“PEX Earn-out” the earn-out, holdback and/or deferred compensation owed pursuant
to the PEX Acquisition Agreement.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Relevant Jurisdiction” means, in relation to a Borrower, (i) its jurisdiction
of incorporation; (ii) any jurisdiction where any asset subject to or intended
to be subject to the Collateral to be created by it is situated;
 
 
-33-

--------------------------------------------------------------------------------

 
(iii) any jurisdiction where it conducts its business; and (iv) the jurisdiction
whose laws govern the perfection of any of the security documents entered into
by it.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reservations” means the principle that equitable remedies may be granted or
refused at the discretion of a court and the limitation of enforcement by laws
relating to insolvency, reorganization and other laws generally affecting the
rights of creditors; the time barring of claims under the Limitation Acts 1980,
the possibility that an undertaking to assume liability for or indemnify a
person against non-payment of Irish stamp duty may be void and defenses of
set-off or counterclaim; and similar principles, rights and defenses under the
laws of any Relevant Jurisdiction.
 
“Reserves” means, as of any date of determination, such amounts as Bank may,
after consultation with Borrower, from time to time establish and revise in good
faith reducing the amount of Advances, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formulas: (a) to reflect events, conditions, contingencies or risks which, as
determined by Bank in good faith, do or may have a material adverse affect on
(i) the Collateral or any other property which is security for the Obligations
or its value (including without limitation any increase in delinquencies of
Accounts), (ii) the assets or business of Borrower or any guarantor, or (iii)
the security interests and other rights of Bank in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Bank’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any guarantor to Bank is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which Bank determines in good faith reasonable business judgment
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower and any of their respective
directors.
 
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
 
“Revolving Line” is an Advance or Advances in an amount not to exceed One
Million Five Hundred Thousand Dollars ($1,500,000).
 
“Revolving Line Maturity Date” is September 29, 2012.
 
“Second Anniversary” is the date that is 365 days after the First Anniversary.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Security Agreement” is any Security Agreement executed and delivered by any
Guarantor to Bank, including, without limitation, each Security Agreement
delivered by each Guarantor on the Effective Date.


“Senior Leverage Ratio” is, for any period of measurement, the sum of Borrower’s
Indebtedness owed to Bank divided by Cash Basis EBITDA


“Share Charge” means, as applicable, the EMEA Share Charge and the PEIRL Share
Charge.


“Streamline Period” is, provided no Default or Event of Default has occurred and
is continuing, the period (i) beginning on the first (1st) day in which Borrower
has, for each consecutive day in the immediately
 
 
-34-

--------------------------------------------------------------------------------

 
preceding thirty (30) day period, maintained unrestricted cash plus the unused
Availability Amount, as determined by Bank, in good faith, in an amount at all
times greater than One Million Five Hundred Dollars ($1,500,000) (the
“Streamline Balance”); and (ii) ending on the earlier to occur of (A) the
occurrence of a Default or an Event of Default; and (B) the first day thereafter
in which Borrower fails to maintain the Streamline Balance, as determined by
Bank, in good faith. Testing for the Streamline Period shall include the period
that is thirty (30) days prior to the Effective Date. Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Balance each
consecutive day for thirty (30) consecutive days, as determined by Bank, in good
faith, prior to entering into a subsequent Streamline Period.  Borrower shall
give Bank prior-written notice of Borrower’s intention to enter into any such
Streamline Period.


“Subject Month” is the latest calendar month for which Borrower has timely
delivered the reports and schedules required pursuant to Section 6.2(a) hereof.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance reasonably
satisfactory to Bank entered into between Bank and the other creditor), on terms
reasonably acceptable to Bank.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.
 
“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.
 
“Term Loan Amount” is an aggregate amount equal to Two Million Dollars
($2,000,000) outstanding at any time.
 
“Term Loan Maturity Date” is the earliest of (a) June 1, 2016 or (b) the
occurrence of an Event of Default.
 
“Term Loan Payment” is defined in Section 2.1.5(b).
 
“Third Anniversary” is the date that is 365 days after the Second Anniversary.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transaction Report” is the Bank’s standard reporting package provided by Bank
to Borrower.
 
“Transfer” is defined in Section 7.1.
 
“WBS” is defined in the preamble.
 
[Signature page follows.]
 
 
-35-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
GTT-EMEA, LTD.
 
PACKETEXCHANGE (EUROPE) LTD.
         
By
/s/ Richard D. Calder   
By
/s/ Eric A. Swank
Name:
Richard D. Calder   
Name:
Eric A. Swank
Title:
Director  
Title:
Director          



PACKETEXCHANGE (IRELAND) LIMITED
 
 
         
By
/s/ Rudolf Gordon-Seymour       
Name:
Rudolf Gordon-Seymour       
Title:
Director                

 
BANK:


SILICON VALLEY BANK
                       
By
/s/ Christopher Leary      
Name:
Christopher Leary      
Title:
Vice President                

 
 
 
 
[Signature page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 


 
EXHIBIT A – COLLATERAL DESCRIPTION
 
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 


 
1

--------------------------------------------------------------------------------

 


EXHIBIT B




COMPLIANCE CERTIFICATE
 


 

TO:           SILICON VALLEY BANK  Date: __________________________ 
FROM:     GTT-EMEA, LTD. et al.
 

                                                                                                                 
The undersigned authorized officer of GTT-EMEA, LTD. (a “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) each Borrower, and each of its respective Subsidiaries, has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state, national and local taxes, assessments, deposits and
contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.9 of the Agreement, and (5) no Liens have been levied or
claims made against any Borrower or any of its respective Subsidiaries, if any,
relating to unpaid employee payroll or benefits of which any Borrower has not
previously provided written notification to Bank.  Attached are the required
documents supporting the certification.  The undersigned certifies that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly consolidated unaudited financial statements of EMEA and its direct and
indirect Subsidiaries with
Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings, Deferred Revenue report
Monthly within 15 days
Yes   No
Transaction Reports
Monthly within 20 days and with each request for a Credit Extension
Yes   No
Projections
FYE within 45 days and as amended or updated
Yes   No
 
 
The following Intellectual Property was registered and/or the following
Governmental Approvals were obtained
after the Effective Date (if no registrations or approvals, state “None”)
____________________________________________________________________________
 



Financial Covenant
Required
Actual
Complies
       
Maintain as indicated:
     
Minimum Liquidity (certified monthly)
*
$_______
Yes   No
Minimum Fixed Charge Coverage Ratio (tested quarterly, on
a T3M basis
1.50:1.00
_____:1.0
Yes   No



    * See Section 6.9(a) of the Loan Agreement
 
 
1

--------------------------------------------------------------------------------

 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


GTT-EMEA, LTD. et al.
 
 
By:________________________________                                                  
Name:______________________________                                                      
Title:_______________________________                                                     
 
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date:_________________________
 
Verified:________________________
authorized signer
Date:_________________________
 
Compliance Status:        Yes     No





 
2

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:  ____________________
 
I.           Liquidity (Section 6.9(a))
 
 
Required:      EMEA and its direct and indirect Foreign Subsidiaries shall at
all times maintain unrestricted cash plus the unused availability under the
Borrowing Base (the “Minimum Liquidity”) of at least the amounts indicated below
for the periods indicated below:
 
Period
Minimum Liquidity
Effective Date through and including January 31, 2012
$3,000,000
February 1, 2012 through and including April 30, 2012
$3,000,000
May 1, 2012 and at all times thereafter
$2,000,000



Actual:


A.
Aggregate value of the unrestricted cash of EMEA and its direct and indirect
Foreign Subsidiaries
$_____           
 
B.
Aggregate value of the unused availability under the Borrowing Base
$_____          
 
C.
LIQUIDITY (line A plus line B)
 
$_____         
 



Is line C equal to or greater than $5,000,000?


  ______ No, not in
compliance                                                                             _______
Yes, in compliance


 
3

--------------------------------------------------------------------------------

 
II.           Fixed Charge Coverage Ratio. (Section 6.9(b))


Required:      On a quarterly basis, as of the last day of each fiscal quarter
of the Borrower, measured on a trailing three month basis, EMEA and its Foreign
Subsidiaries shall maintain a ratio of (i) Cash Basis EBITDA for such period
divided by (ii) Fixed Charges of at least 1.50:1.00


Actual: All amounts measured on a trailing three month basis:
A.
EBITDA
$_____          
 
B.
Unfinanced Capital Expenditures
$_____           
 
C.
 
Non-recurring cash expenses related to the PEX Acquisition approved by Bank, in
its reasonable discretion, on a case-by-case basis
 
$_____           
D.
 
CASH BASIS EBITDA (line A minus line B plus line C)
 
$_____           
E.
 
Fixed Charges
$_____           
F.
FIXED CHARGE COVERAGE RATIO (line D divided by line E, expressed as a ratio)
______:1.00
 

Is line F equal to or greater than 1.50:1:00?


  ______ No, not in
compliance                                                                             _______
Yes, in compliance
 
 
1

--------------------------------------------------------------------------------

 
III.           Leverage Ratio. (Section 6.9(c))
 
Required:      On a quarterly basis, as of the last day of each of the following
fiscal quarters of Borrower, GTTI and its direct and indirect Subsidiaries shall
maintain a ratio (the “Leverage Ratio”) of (i) total Indebtedness of Borrower
and its respective Subsidiaries (excluding the PEX Earn-out) divided by (ii)
trailing four (4) quarters Free Cash Flow, not to exceed the following:
 
 Quarterly Period Ending
Maximum Leverage Ratio
June 30, 2011
4.75:1.00
September 30, 2011
4.25:1.00
December 31, 2011
3.50:1.00
March 31, 2012
3.00:1.00
June 30, 2012
2.75:1.00
September 30, 2012, and as of the last day of each quarterly period ending
thereafter
2.50:1.00

Actual:


A.
 
Total Indebtedness of Borrower and its respective Subsidiaries (excluding the
PEX Earn-out)
$_____          
B.
 
CASH BASIS EBITDA (from line II.D above)
$_____            
C.
 
Taxed actually paid in cash
$_____           
D.
FREE CASH FLOW (line B minus line C)
 
$_____           
E.
MAXIMUM LEVERAGE RATIO (line A divided by line D)
______:1.00
 



Is line E equal to or greater than _________1:00?


  ______ No, not in
compliance                                                                             _______
Yes, in compliance





 
2
 